"The jurors for the State, upon their oath, present that Absalom Simpson, late of the county of Carteret and State of North Carolina, on the 6th day of June, in the year 1824, with force and arms, in the county and State aforesaid, unlawfully, knowingly, and designedly did falsely pretend to one Mitchell W. Piner that the said Absalom wished to see a certain judgment which he, the said Mitchell, had obtained against him, the said Absalom, before George Gillikin, Esquire, one of the justices of the peace for the county of Carteret, and that he, the said Absalom, wished to see said judgment for the purpose of ascertaining the amount due thereon, and for the purpose of paying the same to the said Mitchell, by which said false pretenses he, the said Absalom, then and there, to with, on the said 6th day of June, in the year 1824, at the county and State aforesaid, unlawfully, knowingly,      (621) and designedly did obtain from the said Mitchell the judgment aforesaid, of the value of 1 pound 10 shillings, of the goods and chattels of said Mitchell, with an intent then and there to cheat and defraud him, the said Mitchell, whereas in truth and in fact he, the said Absalom, did not wish to ascertain the amount due on said judgment, and whereas in truth and in fact the said Absalom did not wish and intend to pay the amount so due to said Mitchell on said judgment, to the great damage and deception of said Mitchell, to the evil example of all others in like case of offending, against the form of the statute in such case made and provided, and against the peace and dignity of the State."
The case stood before this Court on the appeal of the State from the judgment below for the defendant.
I concur with the judge of the Superior Court that there should be judgment for the defendant; for whatever may have been the construction of the statute of George II in relation to false pretense (and I think even that statute would not extend to this case), our own statute under which this defendant is indicted requires that the cheat should have been effected by means of some false contrivance, calculated to impose upon the credulity of ordinary men,             (622) *Page 340 
for if a cheat practiced by a bare and naked lie was designated to be brought within the statute, why insert in the specifications false writings, tokens, etc., or why insert any specifications at all? The words "any pretense whatever" must, therefore, mean pretense of the like kind, something more than a naked lie, something of the same family with those specified. To read the statute otherwise would be making the Legislature insert the specifications for no purpose, or something more to no purpose, to with, to puzzle and perplex.
The general words were enacted from a consciousness of an inability to enumerate every device which the knavery and ingenuity of man might devise. All such as were of the kind enumerated were intended to be included, and none other. It is not good policy to call in the aid of the criminal law whenever a person has received an injury, one which common prudence might have guarded against.
The CHIEF JUSTICE and Judge HALL assented.
PER CURIAM.                                     Affirmed.
Cited: S. v. Boon, 49 N.C. 467; S. v. Phifer, 65 N.C. 323; S. v.Daniel, 114 N.C. 825.
(623)